DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in TAIWAN on 20 February 2020. It is noted, however, that applicant has not filed a certified copy of the TAIWANESE application as required by 37 CFR 1.55. Applicant has instead filed a different certified copy of a CHINESE application filed in CHINA on 20 February 2020.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The closest prior art is Kimura et al. (US 2005/0074995 A1)
Re. claims 1 and 11: Kimura discloses An electronic device comprising:
a heat dissipating structure for conducting heat generated by a detachable module (card 12) to a case module (11, 14, 21, 23 combined), the detachable module being slidably disposed in the case module in a detachable manner, the heat dissipating structure comprising: (see fig. 1, 7; para. 0017-0019)
a driving component (side of card 12) disposed on a side of the detachable module and slidable relative to the case module along with the detachable module;
a driven component (21, 23 combined) pivotally disposed on the case module; and (see fig, 1, 7; para. 0019-0023)
a heat dissipating component (23) connected to the driven component and for abutting against the detachable module and the case module; (see fig. 1, 2, 7; para. 0019-0023)
wherein when the detachable module slides relative to the case module along an installing direction (A1), the driving component drives the driven component to pivot relative to the case module in a first pivoting direction (rotating around shaft 24) to drive the heat dissipating component to abut against the detachable module. (see fig. 2, 4, 5; para. 0021-0023)
However, Kimura and the remaining prior art fails to disclose:
the driven component pivots to drive the heat dissipating component to abut against the case module for conducting the heat generated by the detachable module to the case module by the heat dissipating component.

One of ordinary skill in the art would not have been motivated to drive the heat sink against the case of the apparatus because abutting the case module would have reduced the efficiency of heat transfer to the air because some airflow would have been blocked from flowing. The remaining prior art also teaches heat sinks with fins to dissipate the heat to the air rather than abutting the heat sink or heat spreader against another portion of the case module.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353.  The examiner can normally be reached on Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




September 25, 2021
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835